 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10

11   HEATHER BURCHETT and G.B., by  )               Case No. 2:19-cv-01812-MCE-EFB
     and through his Guardian ad litem,
                                    )
12   Heather Burchett,              )
                                    )               ORDER ON STIPULATION TO
13               Plaintiffs,        )               CONTINUE DEADLINE FOR
                                    )               RULE 26(f) CONFERENCE OF
14         vs.                      )               COUNSEL
                                    )
15   THE STATE OF CALIFORNIA        )
     DEPARTMENT OF FORESTRY AND )
16   FIRE PROTECTION; SUPERTANKER )
     SERVICES, LLC; GARRETT PRATER; )
17   JACOBIE WALTERS; and DOES 1    )
     through 50,                    )
18                                  )
                 Defendants.        )
19                                  )
                                    )
20                                  )
                                    )
21                                  )
22

23           After consideration of the stipulation submitted on behalf of plaintiffs and
24   defendants Global SuperTanker Services, LLC and the State of California
25   Department of Forestry and Fire Protection, and GOOD CAUSE appearing
26   therefor,
27           IT IS HEREBY ORDERED that the deadline for the parties to conduct the
28   Rule 26(f) conference of counsel shall be not later than thirty (30) days following
     ORDER ON STIPULATION TO CONTINUE RULE 26(F)
     CONFERENCE OF COUNSEL
     CASE NO.: 2:19-CV-01812-MCE-EFB                                       NYOFFICE 1114863V.1
 1   the electronic filing of the last order resolving plaintiffs’ motion to remand (ECF
 2   No. 18) and the Rule 12(b)(6) motions to dismiss of Global SuperTanker Services
 3   LLC (ECF No. 13) and the State of California Department of Forestry and Fire
 4   Protection (ECF No. 24).
 5          IT IS SO ORDERED.
 6
     DATED: November 15, 2019
 7

 8

 9
10

11                                         _______________________________________
                                           MORRISON C. ENGLAND, JR.
12                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     ORDER ON STIPULATION TO CONTINUE DEADLINE FOR
     RULE 26(F) CONFERENCE OF COUNSEL
                                                     -2-
     CASE NO. 2:19-CV-01812-MCE-EFB                                        NYOFFICE 1114863V.1
